DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a NOTICE OF ALLOWANCE in response to the amendment filed on February 08, 2021.
Claim 1 remains cancelled.  Claims 2-21 are pending.
Claims 2-21 were rejected under Double Patenting as indicated on the Non-Final Action filed on November 09, 2020 and the present application is a CON of 14/745,168 which was issued.
A Terminal Disclaimer was filed on February 08, 2021.
Claims 2-21 have been examined and are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowance subject matter:
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found in the original specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings…the inventor's lexicography must prevail. ... "Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The best available prior art is the combination of U.S. Publication Number 2013/0159173 A1, Sivaraman et al. (hereinafter Sivaraman) (generally disclosing methods and systems are provided for facilitating shared mobile payments) in view of U.S. Patent Number 8750901 B1, 
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest receiving, from a first device, a payment transaction request for purchasing one or more items from a merchant, wherein the payment transaction request comprises a device identifier of a second device associated with a user account with a service provider without including a password, a PIN number, or biometric data associated with the user account; causing the second device to launch an application associated with the service provider based on the device identifier included in the payment transaction request; detecting that the application has been accessed by a user of the second device; receiving, via a user interface of the application on the second device, credentials associated with the user account; determining whether a time between the detecting and the receiving the credentials is within a duration threshold; authorizing the payment transaction request in response to determining that the time between the detecting and the receiving the credentials is within the duration threshold; and processing a payment associated with the payment transaction request using the user account without transmitting funding data to the merchant or the first device.
For these reasons, independent claims 2, 9, and 16 are deemed to be allowable over the prior art of record, and claims 3-8, 10-15, and 17-21 are allowed by virtue of its dependency on an allowed claim.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 



/YONGSIK PARK/Examiner, Art Unit 3695
March 31, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        4/2/2021